Opinión concurrente del
Juez Asociado Señor Negrón García.
H — I
Coincidimos con la revocación decretada por el Tribunal. A todos los fines prácticos, el Procurador General se allana al expresar en su comparecencia, en cuanto al primer señalamiento, lo siguiente:
En el presente caso, la sentencia fue notificada a un abogado distinto al que representó al apelante durante el proceso, ni siquiera a la parte. La adecuada notificación al apelante le privó de su derecho a solicitar una reconsideración o la revisión de la sentencia. Podemos concluir que se afectaron sus derechos como elector. En el caso de Frente Unido Independentista vs. Comisión Estatal de Elecciones, Opinión del 30 de abril de 1990, se dijo que:
“El proceso electoral en nuestro sistema democrático está re-vestido de un alto interés público, Escalona Vicenty v. C.E.E., 115 D.P.R. 529 (1984). Ello requiere diligencia en la presenta-ción de los reclamos de los electores, de manera que se eviten dilaciones y demoras innecesarias que entorpezcan el proceso electoral y promuevan la incertidumbre de derechos.”
*490Esta diligencia también se requiere cuando se notifica a una persona que ha sido excluida como elector. Por lo tanto, el Tribunal de instancia erró al concluir que el apelante [Hernández Maldonado] había sido notificado de la sentencia en su contra. (Enfasis suplido.) Informe del Procurador General, pág. 4.
í — I
No existe otra ruta decisoria. Como expusimos en nues-tro disenso en Granados v. Rodríguez Estrada V, 127 D.P.R. 1, 288 (1990), “[e]s principio fundamental del Dere-cho en todos sus ámbitos, incluso la rama del derecho electoral, que los actos nulos no pueden ser utilizados para conferir o quitar derechos ...”. (Énfasis suplido.) No basta la ficción forense. Sean determinaciones de las comisiones locales electorales —como lo fueron en Granados v. Rodrí-guez Estrada V, supra, o como aquí, dictámenes judicia-les— es menester una notificación real y adecuada al elector recusado para que comience a correr el término para apelar. Sin esa notificación, los trámites son nulos.
Situaciones como las de autos y los de Granados v. Ro-dríguez Estrada V, supra, cuyo resultado es confiscar ile-galmente el derecho al sufragio electoral, no deberían for-mar parte de nuestro repertorio jurisprudencial.